Title: From George Washington to Thomas Gibson, 15 July 1772
From: Washington, George
To: Gibson, Thomas

 

Mr Gibson,
[Mount Vernon] Virginia July 15th 1772.

The Coat and Waistcoat which you sent me last year (by order of Robt Cary Esqr. & Co.) fitted very well, except having the fault you apprehended of being too long in the Skirts (for I was obliged to cut of near three Inches from the length) and being at the sametime, a little too tight in the Sleeves—with an allowance for these alteration’s I have to desire you to make the following Cloaths for me now.
A Fashe Suit of Cloaths, made of a handsome, Superfe Broad Cloth for dress.
A Fashe Ditto made of Cassimer for Summer Wear—well fancied & only faced & Lined in the foreskirts.
A Riding Frock of a handsome Drab colour’d broad Cloth with plain dble gilt Button’s
A Riding Waistcoat of Superfine Scarlet Cloth—and gold Lace with Button’s like those of the Coat.
A Blew Sartoot Coat—and
A pair of best black Silk Nett Breeches—made longer than the Measure sent last yr—all the Breeches to be worn wt. Drawers
I have also to request you to send the following Cloaths for Mr Custis—desiring at the sametime that they may be made larger than those you sent him last year as the Breeches were too small for him every way especially in the Seat, and the Coats too narrow across the Shouldrs over & above these alteration’s you are to make a proper allowance for his growth since as he is not only Taller, but lustier in evy othr respt.
A Fashe Suit of Cloaths made of a handsome Super[fin]e brd Cloath for dress
A Fashe & handse Suit of Do for Summer Wear to be faced & Lined in the Foreskirts only.
A Fashe Riding Frock—& Buffcloath Waistt wt. a gold Lace
A pr of Fashe Silk Nett Breeches—&
a pr of very fine Black Everlasting Do
Robt Cary Esqr. & Co. will pay you for these things and I am Sir Yr Hble Servt

Go: Washington



P.S. Send Mr Custis also, a Waistcoat of Superfine Scarlet Cloth with a Neat light gold Embroidery (if Embroidery is in Fashion, if not then to have a gold Lace on it)—In short he wants a fashe Winter Waistcoat which you will please to let this be. Yrs &ca


G. W——n
